NOTE: This order is nonprecedential
United States Court of Appeals
for the FederaI Circuit
HECTOR ROMAN-GOMEZ,
Clcn`mant-Appellant, '
V.
ERIC K. SHINSEKI, SECRETARY OF VETERANS
AFFAIRS,
Responden,t-Appellee.
2011-7o7o `
Appea1 from the United States Court of Appea1s for
Veterans C1aims in case no. 08-2534, Chief Judge Bruce
E. KaS01d.
ON MOTION
ORDER
Upon consideration of Hector Roman-Go1nez’s motion
for a 45-day extension of time, until June 2, 2011, to f1le
his brief,
IT ls ORDERED THAT:
The motion is granted

,
ROMAN-GOMEZ V. DVA
CC.
S
2
F0R THE CoURT
 1 8  /s/ Jan Horba1y
Date
Kenneth M. Carpenter, Esq.
Michael P. Goodman, Esq.
J an H0rba1y
C1erk
FILED
Il.s. collar or appears ron
mr-: FEOr-rear macon
- APR 18_Z011
.IA|||QRBAf¥
'ClEll(
§